UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 7/31 Date of reporting period: 10/31/13 Item 1. Schedule of Investments. Franklin Gold and Precious Metals Fund Statement of Investments, April 30, 2014 (unaudited) Country Shares/Warrants Value Common Stocks and Other Equity Interests 98.0% Gold & Diversified Resources 6.0% a,b Nevsun Resources Ltd., 144A Canada 10,403,600 $ 37,682,854 PanAust Ltd. Australia 5,320,000 7,931,932 c Sandfire Resources NL Australia 2,347,870 12,388,386 c Turquoise Hill Resources Ltd. Canada 1,600,000 6,240,000 64,243,172 Gold Exploration & Development 17.2% a,b,c Amara Mining PLC, 144A United Kingdom 28,000,000 7,503,604 c Belo Sun Mining Corp. Canada 6,000,000 1,505,406 a,c Belo Sun Mining Corp., 144A Canada 3,800,000 953,424 b,c Chalice Gold Mines Ltd. Australia 31,072,008 4,329,651 c Chaparral Gold Corp. United States 700,000 408,740 c,d Colossus Minerals Inc., wts., 8/13/15 Canada 2,000,000 — c Continental Gold Ltd. Canada 1,775,000 6,315,862 a,c Gran Colombia Gold Corp., wts., 144A, 8/24/15 Canada 157,040 5,731 c,e Great Basin Gold Ltd., 144A South Africa 13,185,700 18,460 b,c Guyana Goldfields Inc. Canada 5,077,600 11,118,325 a,b,c Guyana Goldfields Inc., 144A Canada 6,070,000 13,291,365 c Imperial Metals Corp. Canada 1,615,000 20,554,947 a,b,c INV Metals Inc., 144A Canada 37,650,000 1,202,272 c Ivanhoe Mines Ltd. Canada 858,400 1,417,548 a,c Ivanhoe Mines Ltd., 144A Canada 2,585,000 4,268,829 b,c Kula Gold Ltd. Australia 11,101,016 938,418 b,c Lion One Metals Ltd. Canada 1,000,000 319,329 a,b,c Lion One Metals Ltd., 144A Canada 2,935,000 937,229 c Lydian International Ltd. Canada 1,975,000 1,819,944 a,c Lydian International Ltd., 144A Canada 5,950,000 5,482,870 c Midas Gold Corp. Canada 299,600 221,410 a,c Midas Gold Corp., 144A Canada 2,330,000 1,721,911 c Midway Gold Corp. United States 5,756,700 5,264,502 c Nautilus Minerals Inc. Canada 3,711,450 1,997,861 a,c Nautilus Minerals Inc., 144A Canada 11,228,698 6,044,370 c Pretium Resources Inc. Canada 2,509,200 16,254,112 b,c Red 5 Ltd. Australia 91,361,661 5,940,929 b,c Romarco Minerals Inc. Canada 26,668,400 21,411,607 a,b,c Romarco Minerals Inc., 144A Canada 18,517,600 14,867,468 b,c RTG Mining Inc. Australia 4,791,186 546,415 a,b,c RTG Mining Inc., 144A Australia 23,977,900 2,734,581 c Sierra Mining Ltd. Australia 3,500,000 1,284,273 c St. Augustine Gold and Copper Ltd. Canada 7,636,836 1,097,397 a,c St. Augustine Gold and Copper Ltd., 144A Canada 16,383,333 2,354,249 a,c Torex Gold Resources Inc., 144A Canada 18,050,000 20,091,237 a,c Torex Gold Resources Inc., 144A, wts., 8/04/14 Canada 2,275,000 103,782 184,328,058 Long Life Gold Mines 53.6% African Barrick Gold Ltd. United Kingdom 5,957,307 24,950,249 Agnico Eagle Mines Ltd. Canada 190,000 5,616,400 Alamos Gold Inc. Canada 1,623,500 15,182,588 a Alamos Gold Inc., 144A Canada 375,000 3,506,911 AngloGold Ashanti Ltd., ADR South Africa 3,279,023 59,350,316 c B2Gold Corp. Canada 20,985,194 60,310,534 b,c Banro Corp. (CAD Traded) Canada 10,307,000 4,419,771 b,c Banro Corp. (USD Traded) Canada 3,000,000 1,334,700 a,b,c Banro Corp., 144A Canada 7,210,000 3,091,739 Barrick Gold Corp. Canada 2,221,283 38,805,814 c Beadell Resources Ltd. Australia 18,878,639 11,574,626 c Centamin PLC (CAD Traded) Egypt 10,500,000 11,495,826 c Centamin PLC (GBP Traded) Egypt 3,994,532 4,364,516 a,c Centamin PLC, 144A Egypt 23,945,200 26,216,176 Centerra Gold Inc. Canada 3,654,000 18,735,897 a Centerra Gold Inc., 144A Canada 2,893,400 14,835,918 c Detour Gold Corp. Canada 1,691,300 16,835,074 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Gold and Precious Metals Fund Statement of Investments, April 30, 2014 (unaudited) (continued) Eldorado Gold Corp. Canada 7,017,500 42,768,943 c G-Resources Group Ltd. Hong Kong 370,770,400 10,186,461 Gold Fields Ltd. South Africa 427,411 1,791,779 Goldcorp Inc. Canada 2,198,845 54,355,448 c Kinross Gold Corp. Canada 515,194 2,091,705 c Newcrest Mining Ltd. Australia 5,168,461 50,220,990 Newmont Mining Corp. United States 115,614 2,870,696 a,c Osisko Mining Corp., 144A Canada 3,824,300 27,389,950 Randgold Resources Ltd., ADR Jersey Islands 647,023 51,807,132 SEMAFO Inc. Canada 1,810,000 6,770,677 c Teranga Gold Corp. Canada 4,000,000 2,627,617 c Teranga Gold Corp., CDI Canada 1,538,759 1,057,778 574,566,231 Medium Life Gold Mines 5.8% Alacer Gold Corp. United States 2,079,700 4,971,319 a Alacer Gold Corp., 144A United States 1,500,000 3,585,603 AuRico Gold Inc. Canada 819,500 3,409,443 c China Gold International Resources Corp. Ltd. Canada 326,100 841,239 a,c China Gold International Resources Corp. Ltd., 144A Canada 598,100 1,538,837 Evolution Mining Ltd. Australia 2,400,000 1,906,205 IAMGOLD Corp. (CAD Traded) Canada 412,000 1,435,920 IAMGOLD Corp. (USD Traded) Canada 195,000 680,550 c New Gold Inc. Canada 1,330,000 6,722,504 c Primero Mining Corp. Canada 925,000 5,848,501 a,c Primero Mining Corp., 144A Canada 2,850,000 18,019,707 a,c Primero Mining Corp., wts., 144A, 7/20/15 Canada 1,040,000 872,953 c Silver Lake Resources Ltd. Australia 9,119,300 3,473,263 b,c St. Barbara Ltd. Australia 29,088,151 5,809,609 a Yamana Gold Inc., 144A Canada 500,000 3,745,267 62,860,920 Platinum & Palladium 10.3% c Anglo American Platinum Ltd. South Africa 364,656 17,328,265 b,c Eastern Platinum Ltd. Canada 67,983,024 4,031,656 a,b,c Eastern Platinum Ltd., 144A Canada 7,430,600 440,663 Impala Platinum Holdings Ltd. South Africa 1,585,000 17,835,392 Impala Platinum Holdings Ltd., ADR South Africa 1,506,100 16,749,338 c North American Palladium Ltd. Canada 3,950,000 1,145,500 c Northam Platinum Ltd. South Africa 1,209,019 4,711,061 b,c Platinum Group Metals Ltd. Canada 30,221,620 31,157,730 a,b,c Platinum Group Metals Ltd., 144A Canada 10,776,000 11,109,785 c Royal Bafokeng Platinum Ltd. South Africa 919,704 5,943,725 110,453,115 Silver Mines 5.1% Fresnillo PLC Mexico 1,195,000 17,167,048 Hochschild Mining PLC Peru 2,486,197 6,919,720 c MAG Silver Corp. Canada 825,000 6,262,488 a,c MAG Silver Corp., 144A Canada 240,000 1,821,815 a,c Tahoe Resources Inc., 144A United States 1,014,000 22,564,171 54,735,242 Total Common Stocks and Other Equity Interests (Cost $1,166,263,778) 1,051,186,738 Short Term Investments (Cost $21,749,017) 2.0% Money Market Funds 2.0% c,f Institutional Fiduciary Trust Money Market Portfolio United States 21,749,017 21,749,017 Franklin Gold and Precious Metals Fund Statement of Investments, April 30, 2014 (unaudited) (continued) Total Investments (Cost $1,188,012,795) 100.0% 1,072,935,755 Other Assets, less Liabilities ( ) % † (524,267 ) Net Assets 100.0% $ 1,072,411,488 † Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At April 30, 2014, the aggregate value of these securities was $257,985,271, representing 24.06% of net assets. b See Note 5 regarding holdings of 5% voting securities. c Non-income producing. d Security has been deemed illiquid because it may not be able to be sold within seven days. e See Note 4 regarding restricted securities. f The Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt CDI - Clearing House Electronic Subregister System Depositary Interest Franklin Gold and Precious Metals Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Gold and Precious Metals Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Fund’s portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At April 30, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,474,713,738 Unrealized appreciation $ 270,857,275 Unrealized depreciation (672,635,258 ) Net unrealized appreciation (depreciation) $ (401,777,983 ) 4. RESTRICTED SECURITIES At April 30, 2014, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Shares Issuer Acquisition Date Cost Value 13,185,700 Great Basin Gold Ltd., 144A (Value is 0.00% a of Net Assets) 3/26/12 $ 9,977,073 $ 18,460 a Rounds to less than 0.01% of Net Assets. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Fund for the nine months ended April 30, 2014, were as shown below. Number of Number of Shares/Warrants Shares/Warrants Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Capital Name of Issuer of Period Additions Reductions Period Period Income Gain (Loss) Non-Controlled Affiliates Amara Mining PLC, 144A - 28,000,000 - 28,000,000 $ 7,503,604 $ - $ - Banro Corp. (CAD Traded) 7,007,000 3,300,000 - 10,307,000 4,419,771 - - Banro Corp. (USD Traded) 3,000,000 - - 3,000,000 1,334,700 - - Banro Corp., 144A 7,210,000 - - 7,210,000 3,091,739 - - Chalice Gold Mines Ltd. 31,072,008 - - 31,072,008 4,329,651 - - Eastern Platinum Ltd. 55,983,024 12,000,000 - 67,983,024 4,031,656 - - Eastern Platinum Ltd., 144A 7,430,600 - - 7,430,600 440,663 - - Guyana Goldfields Inc. 5,077,600 - - 5,077,600 11,118,325 - - Guyana Goldfields Inc., 144A 6,070,000 - - 6,070,000 13,291,365 - - INV Metals Inc., 144A 37,650,000 - - 37,650,000 1,202,272 - - Kula Gold Ltd. 11,101,016 - - 11,101,016 938,418 - - Lion One Metals Ltd. 1,000,000 - - 1,000,000 319,329 - - Lion One Metals Ltd., 144A 2,935,000 - - 2,935,000 937,229 - - Nevsun Resources Ltd. 1,000,000 - 1,000,000 - - 17,833 1,732,350 Nevsun Resources Ltd., 144A 13,453,700 19,900 3,070,000 10,403,600 37,682,854 956,369 3,699,340 Platinum Group Metals Ltd. 25,214,320 5,007,300 - 30,221,620 31,157,730 - - Platinum Group Metals Ltd., 144A 10,776,000 - - 10,776,000 11,109,785 - - Red 5 Ltd. 8,361,661 83,000,000 - 91,361,661 5,940,929 - - Romarco Minerals Inc. 24,018,400 2,650,000 - 26,668,400 21,411,607 - - Romarco Minerals Inc., 144A 12,717,600 5,800,000 - 18,517,600 14,867,468 - - RTG Mining Inc. 4,791,186 - - 4,791,186 546,415 - - RTG Mining Inc., 144A 23,977,900 - - 23,977,900 2,734,581 - - St. Augustine Gold and Copper Ltd. 7,636,836 - - 7,636,836 - a - - St. Augustine Gold and Copper Ltd., 144A 16,383,333 - - 16,383,333 - a - - St. Barbara Ltd. 29,088,151 - - 29,088,151 5,809,609 - - Volta Resources Inc. 5,339,200 - 5,339,200 - - - (4,311,321 ) Volta Resources Inc., 144A 4,887,000 - 4,887,000 - - - (8,301,670 ) Total Affiliated Securities (Value is 17.18% of Net Assets) $ 184,219,700 $ 974,202 $ (7,181,301 ) a As of April 30, 2014, no longer an affiliate. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: · Level 1 – quoted prices in active markets for identical financial instruments · Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Gold Exploration & Development $ 184,309,598 $ - $ 18,460 b $ 184,328,058 All Other Equity Investments c 866,858,680 - - 866,858,680 Short Term Investments 21,749,017 - - 21,749,017 Total Investments in Securities $ 1,072,917,295 $ - $ 18,460 $ 1,072,935,755 a Includes common stocks as w ell as other equity investments. b Includes securities determined to have no value at April 30, 2014. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GOLD AND PRECIOUS METALS FUND By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date June 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date June 26, 2014 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
